Citation Nr: 0712553	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an eye condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to May 
1969.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for his eye 
condition.  Based on a review of the record, no other issue 
or issues are before the Board at this time. 

The U.S. Army discharged the veteran for fraudulent entry 
into service and credited him with zero net active service 
time.  Nevertheless, the character of his discharge does not 
void his enlistment nor does it bar VA benefits.  See 38 
C.F.R. § 3.12(k) (2006); VAOPGCPREC 16-99 (December 15, 
1999).



FINDING OF FACT

There is no association between the veteran's service and his 
current eye disorder.


CONCLUSION OF LAW

A claimed eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran claims that he had eye trauma during an active 
duty training exercise.  
However, the veteran's service medical records make no 
reference to any complaints, diagnosis or treatment for eye 
trauma during service.  The veteran's service medical records 
only referred to his eyes concerning a routine eye 
appointment in March 1969.  In addition, the incident that 
the veteran alleges was the cause of the eye trauma, falling 
out of a truck in November 1968, only resulted in treatment 
for his left leg and buttocks.  These records provide highly 
probative against his claim.

VA outpatient treatment records currently show the veteran 
receives treatment for eye problems.  An optometry consult in 
April 2003 showed an impression of dry eyes and a 
prescription for glasses which corrected his eyes to within 
normal limits.  A subsequent ophthalmology examination in 
April 2004 indicated complaints of pain around the left eye.  
VA's impression was probable frontal sinusitis, floaters, and 
large optic cups with normal intraocular pressure.  

The records also do not indicate the cause or etiology of 
these eye problems.  At a compensation examination in March 
2003, the veteran indicated that he had exposure to tear gas 
without a mask, loss of vision for one week from an 
explosion, and loss of vision for five days from his 
immunization shots.  The examiner diagnosed the veteran with 
light sensitivity, presbyopia and floaters in his left eye.  

Presbyopia is the eye's diminished ability to focus that 
occurs with aging.  As such, presbyopia is not a "disease" 
but a constitutional or developmental abnormality for which 
VA does not provide compensation.  Indeed, in a May 2001 VA 
outpatient treatment report, a physician questioned the 
veteran's eye complaints by noting his impression of 
"subjective eye irritation relieved by stopping smoking."

Even assuming the floaters and light sensitivity were due to 
a disease or injury, the report does not link these 
conditions to service many years ago.  In addition, the 
veteran did not receive a diagnosis of floaters and light 
sensitivity until many years after service.  Nevertheless, 
neither the ophthalmologist in April 2004 nor the optometrist 
in March 2003 makes reference to the etiology or date of 
onset concerning the veteran's eye problems.  Moreover, the 
fact that VA first identified the condition 32 years after 
service weighs heavily against the veteran's claim.  See 
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000) 
(holding that such a lapse of time is a factor for 
consideration in deciding a service connection claim.)

The Board has considered the veteran's claim that his current 
eye problems are the result of active duty service.  However, 
as a layman, the veteran is not competent to give a medical 
opinion or diagnosis, causation, or aggravation of a medical 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992)

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and VA must deny he claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).   In particular, letters by the RO in December 2002, 
April 2004, and March 2006 (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  As 
noted, the veteran received an eye compensation examination 
which failed to link his eye problems to an injury or disease 
in service.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

ORDER

Entitlement to service connection for an eye condition is 
denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


